                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 1 of 42




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAUL EWING ARNSTEIN &                                  Attorneys for Plaintiff
LEHR LLP                                               Adelphia Gateway, LLC
Andrew T. Bockis, Esq. (202893)
Elizabeth U. Witmer, Esq. (55808)
John R. Dixon, Esq. (318592)
Blaine R. Feinauer, Esq. (322703)1
2 North Second Street, 7th Floor
Harrisburg, PA 17101

                                               :
ADELPHIA GATEWAY, LLC                          :
1415 Wyckoff Road                              :
Wall, NJ 07719,                                :
                                               :
                                 Plaintiff,    :
                         v.                    :      CIVIL ACTION – LAW
                                               :
PENNSYLVANIA                                   :       Docket No. ________
ENVIRONMENTAL HEARING                          :
BOARD                                          :
Rachel Carson State Office Building            :
Second Floor                                   :
400 Market Street                              :
Harrisburg, PA 17105;                          :
                                               :
                                               :
THOMAS W. RENWAND
                                               :
Rachel Carson State Office Building            :
Second Floor                                   :
400 Market Street                              :
Harrisburg, PA 17105;                          :
                                               :
                                               :

1
      Mr. Feinauer is not admitted in the United States District Court for the
Middle District of Pennsylvania but will be filing a motion to be admitted pro hac
vice.

38643915.13 07/14/2021
                                              -1-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 2 of 42




BERNARD A. LABUSKES, JR.                      :
Rachel Carson State Office Building           :
Second Floor                                  :
400 Market Street                             :
Harrisburg, PA 17105;                         :
                                              :
                                              :
MICHELLE A. COLEMAN
                                              :
Rachel Carson State Office Building           :
Second Floor                                  :
400 Market Street                             :
Harrisburg, PA 17105;                         :
                                              :
STEVEN C. BECKMAN                             :
Rachel Carson State Office Building           :
Second Floor                                  :
400 Market Street                             :
                                              :
Harrisburg, PA 17105;
                                              :
                                              :
WEST ROCKHILL TOWNSHIP                        :
1028 Ridge Road                               :
Sellersville, PA 18960;                       :
                                              :
CLIFF COLE                                    :
2440 Schukraft Road                           :
Quakertown, PA 18951;                         :
                                              :
PAMELA WEST                                   :
2440 Schukraft Road                           :
Quakertown, PA 18951;                         :
                                              :
BRIAN WEIRBACK                                :
1385 Whaland Road                             :
Quakertown, PA 18951;                         :
                                              :
KATHY WEIRBACK                                :
1385 Whaland Road                             :
Quakertown, PA 18951;                         :
                                              :

38643915.13 07/14/2021
                                             -2-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 3 of 42




TODD SHELLY                                   :
50 Whaland Road                               :
Quakertown, PA 18951;                         :
                                              :
CHRISTINE SHELLY                              :
50 Whaland Road                               :
Quakertown, PA 18951;                         :
                                              :
DANIEL MCCARTHY                               :
1115 Rich Hill Road                           :
Quakertown, PA 18951; and                     :
                                              :
SHEILA MCCARTHY                               :
1115 Rich Hill Road                           :
Quakertown, PA 18951,                         :
                                              :
                               Defendants.    :
                                              :




38643915.13 07/14/2021
                                             -3-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 4 of 42




         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

             Plaintiff Adelphia Gateway, LLC (“Adelphia”) asserts the following claims

against defendants, the Pennsylvania Environmental Hearing Board, Thomas W.

Renwand, Bernard A. Labuskes, Jr., Michelle A. Coleman, Steven C. Beckman,

(collectively, the “EHB”), West Rockhill Township (the “Township”), Cliff Cole,

Pamela West, Brian Weirback, Kathy Weirback, Todd Shelly, Christine Shelly,

Daniel McCarthy, and Sheila McCarthy (collectively, the “Individual Defendants”).

Adelphia seeks a declaration and injunctive relief: (1) declaring the “original and

exclusive jurisdiction” of the United States Court of Appeals for the Third Circuit

under the Natural Gas Act (the “NGA”) over appeals of “the review of an order or

action of a . . . State administrative agency acting pursuant to Federal law to issue,

condition, or deny any permit, license, concurrence, or approval (hereinafter

collectively referred to as “permit”) required under Federal law” for the Adelphia

Gateway Pipeline Project, FERC Docket Nos. CP18 46 000 and CP18-46-001 (the

“Adelphia Gateway Project” or “the Project”), and particularly plan approval No. 09-

0242 (the “Plan Approval”) issued by the Pennsylvania Department of

Environmental Protection (the “PADEP”), a state administrative agency acting

pursuant to delegated authority under the Clean Air Act, and PADEP’s extensions

thereof; (2) preventing the EHB from maintaining jurisdiction, conducting a hearing,

or rendering a decision on the appeals of the Plan Approval at EHB Docket Nos.



38643915.13 07/14/2021
                                             -4-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 5 of 42




2019-039-L, 2019-046-L, and 2019-049-L, which could interfere with the Project;

(3) preventing the EHB from maintaining jurisdiction, conducting a hearing, or

rendering a decision on the appeals of the PADEP’s approval extending the

expiration date of the Plan Approval, at EHB Docket Nos. 2020-099-L, 2020-100-L,

and 2020-101-L, which could likewise interfere with construction of the Project; and

(4) preventing the Individual Defendants from seeking any other relief before the

EHB, particularly any relief that that is designed to interfere with the exclusive

jurisdiction of the Federal Energy Regulatory Commission (the “FERC”) or the Third

Circuit Court of Appeals and/or to interfere with the Plan Approval.

             The NGA occupies the field of regulating interstate natural gas pipeline

construction and preempts virtually every state law that would otherwise be

applicable. The narrowly tailored authority left to States under the NGA does not

allow a state to frustrate principles of federal supremacy and impede interstate

commerce based on state-specific statutes unrelated to the limited role Congress

has provided to States in the NGA’s regulatory scheme. The NGA simply leaves

no room for EHB review. Allowing otherwise would frustrate Congress’ express

intent in passing the Energy Policy Act of 2005, which amended the NGA to

streamline the review of state decisions taken under federally-delegated authority

in furtherance of providing “a comprehensive national energy policy that balances

domestic energy production with conservation and efficiency efforts to enhance the



38643915.13 07/14/2021
                                             -5-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 6 of 42




security of the United States and decrease dependence on foreign sources of fuel,”

S. Rep. No. 109-78, at 1 (2005). Further, the United States Court of Appeals for

the Third Circuit has ruled “the need to participate in a state regulatory process in

conflict with federal policy has been recognized as a hardship.” NE Hub Partners,

L.P. v. CNG Transmission Corp., 239 F.3d 333, 342, 346 (3d Cir. 2001).

Moreover, the FERC has exclusive jurisdiction over approval of the Adelphia

Gateway Project, and any efforts on the part of the EHB to interfere with the

FERC’s decision are preempted by federal law. In support of the Complaint,

Adelphia avers as follows:




38643915.13 07/14/2021
                                             -6-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 7 of 42




                                           INTRODUCTION

             1.          Adelphia is a “natural gas company,” as that term is defined under the

Natural Gas Act (the “NGA”). 15 U.S.C. § 717a.

             2.          The FERC issued a Certificate of Public Convenience and Necessity

to Adelphia in December 2019. Docket Nos. CP18-46-000 and CP18-46-001, 169

FERC ¶ 61,220 (2019) (the “FERC Order”).2                       The FERC Order authorizes

Adelphia to construct and operate the Adelphia Gateway Project.

             3.          One of the facilities associated with the Adelphia Gateway Project is

the Quakertown Compressor Station, located in West Rockhill Township, Bucks

County, Pennsylvania.

             4.          Adelphia must obtain approvals pursuant to the Federal Clean Air

Act, 42 U.S.C. §§ 7401 et. seq., to construct and operate the Quakertown

Compressor Station. FERC, “as the lead agency for the purposes of coordinating

all applicable Federal authorizations,” must also provide its approval. 15 U.S.C. §

717n(b)(1).

             5.          The PADEP, acting pursuant to its federally-delegated authority under

the Clean Air Act, issued such an approval when it issued an Air Quality Plan




2
             A true and correct copy of the FERC Order is attached hereto as Exhibit A.


38643915.13 07/14/2021
                                                    -7-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 8 of 42




Approval (the “Plan Approval”) to Adelphia to construct the Quakertown

Compressor Station in April 2019. 3

             6.          On October 5, 2020, based upon Adelphia’s receipt of the Plan

Approval, among other federal authorizations, FERC issued a Notice to Proceed to

Adelphia.4 This authorized the commencement of construction of the Quakertown

Compressor Station, among other facilities associated with the Adelphia Gateway

Project.

             7.          The NGA provides that:

                         The United States Court of Appeals for the circuit in
                         which a facility subject to section 717b of this title or
                         section 717f of this title is proposed to be constructed,
                         expanded, or operated shall have original and exclusive
                         jurisdiction over any civil action for the review of an
                         order or action of a . . . State administrative agency
                         acting pursuant to Federal law to issue, condition, or
                         deny any permit, license, concurrence, or approval
                         (hereinafter collectively referred to as “permit”) required
                         under Federal law, other than the Coastal Zone
                         Management Act of 1972 (16 U.S.C. 1451 et seq.).

15 U.S.C. § 717r(d)(1).




3
             A true and correct copy of the Plan Approval is attached hereto as Exhibit B.
4
      A true and correct copy of the Notice to Proceed is attached hereto as
Exhibit C.

38643915.13 07/14/2021
                                                     -8-
                Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 9 of 42




             8.          The United States Court of Appeals for the Third Circuit has held five

times that it has original and exclusive jurisdiction over the review of PADEP-

issued permits associated with FERC-regulated pipelines. 5

             9.          However, the Township and the Individual Defendants filed appeals

challenging the Plan Approval with the EHB, not the Third Circuit. EHB Docket

Nos. 2019-039-L, 2019-046-L, and 2019-049-L. Separately, the Township filed a

petition for review with the Third Circuit to challenge the FERC Order. West

Rockhill Township v. FERC, Third Circuit Docket No. 20-1338. The Township’s

challenge to the FERC Order has been consolidated with other appeals challenging

the FERC Order pending before the United States Court of Appeals for the D.C.

Circuit. West Rockhill Township v. FERC, D.C. Circuit Docket No. 20-1206.

             10.         The Township and the Individual Defendants also filed appeals with

the EHB challenging PADEP’s approval extending the expiration date of the Plan

Approval. EHB Docket Nos. 2020-099-L, 2020-100-L, and 2020-101-L.




5
      See Del. Riverkeeper Network v. Sec’y Pa. Dept. of Envtl. Prot., 783 F.
App’x 124 (3d Cir. August 15, 2019) (“Del. Riverkeeper V”); Delaware
Riverkeeper Network v. Sec’y Pennsylvania Dep’t of Envtl. Prot., 751 F. App’x
169 (3d Cir. 2018) (“Del. Riverkeeper IV”); Delaware Riverkeeper Network v.
Sec'y Pennsylvania Dep't of Env't Prot., 903 F.3d 65 (3d Cir. 2018) (“Del.
Riverkeeper III”), cert. denied, 139 S. Ct. 1648 (2019); Delaware Riverkeeper
Network v. Sec'y Pennsylvania Dep't of Env't Prot., 870 F.3d 171 (3d Cir. 2017)
(“Del. Riverkeeper II”); Delaware Riverkeeper Network v. Sec'y Pennsylvania
Dep't of Env't Prot., 833 F.3d 360 (3d. Cir. 2016) (“Del. Riverkeeper I”).

38643915.13 07/14/2021
                                                    -9-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 10 of 42




             11.         The Third Circuit has rejected the argument that EHB review is

necessary before a PADEP permitting decision is a final agency action ripe for

review. Del. Riverkeeper III, 903 F.3d at 74-75 (“Whether state law permits

further review by the same agency that makes the initial decision or provides for an

appeal to a structurally-separate body is probative of whether that decision is

final.” “[PADEP’s] action presents all the ‘traditional hallmarks of final agency

action,’ and we have exclusive jurisdiction to hear any ‘civil action for the review’

of such a decision.”) (internal quotations omitted).

             12.         Adelphia challenged the jurisdiction of the EHB to hear the appeals

filed by the Township and the Individual Defendants regarding PADEP’s issuance

of the Plan Approval. The EHB agreed with Adelphia that it had no jurisdiction

and dismissed the appeals. West Rockhill Township v. DEP, 2019 EHB 5686; Cole

et al. v. DEP, EHB Docket No. 2019-046-L (Order, Oct. 9, 2019). 7

             13.         The EHB held that the Plan Approval is required by federal law and

acknowledged that the Third Circuit “has original and exclusive jurisdiction to

review [PADEP]-issued permits required under federal law for interstate natural

gas pipeline projects.” Id. at 2.


6
      A true and correct copy of the EHB’s September 25, 2019 Opinion and
Order is attached hereto as Exhibit D.
7
      A true and correct copy of the EHB’s October 9, 2019 Order is attached
hereto as Exhibit E.

38643915.13 07/14/2021
                                                  -10-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 11 of 42




             14.         The Township and the Individual Defendants appealed the EHB’s

decisions to Pennsylvania’s Commonwealth Court.

             15.         On June 15, 2021, the Commonwealth Court reversed the EHB’s

decisions and remanded the appeals of the Plan Approval to the EHB, an

independent state agency, holding that the EHB erred in finding that it had no

jurisdiction over the Plan Approval appeals. Cole v. DEP, --- A.3d ----, 2021 WL

2420667 (Pa. Commw. Ct. June 15, 2021)8; West Rockhill Township v. DEP, No.

1595 CD 2019, 2021 WL 2426014 (Pa. Commw. Ct. June 15, 2021).9                        The

Commonwealth Court based its holding on its determination that proceedings

before the EHB are not a “civil action” within the meaning of § 717r(d)(1) of the

NGA, and that – despite the plain language of the NGA – opponents may elect

their preferred forum to challenge a permit.

             16.         However, the Commonwealth Court failed to address the rest of the

language in the NGA’s exclusive appeal provision, namely, that federal appellate

courts have original and exclusive jurisdiction over “the review of an order or

action of a . . . State administrative agency acting pursuant to Federal law to issue,




8
     A true and correct copy of the Commonwealth Court’s June 15, 2021
Township Opinion is attached hereto as Exhibit F.
9
      A true and correct copy of the Commonwealth Court’s June 15, 2021 Cole
Opinion is attached hereto as Exhibit G.

38643915.13 07/14/2021
                                                 -11-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 12 of 42




condition, or deny any permit, license, concurrence, or approval . . . required under

Federal law.” 15 U.S.C. § 717r(d)(1).

             17.         Adelphia submitted its application for the Plan Approval to PADEP,

not the EHB.

             18.         It was PADEP, not the EHB, that issued the Plan Approval to

Adelphia and that approved an extension of the expiration date of the Plan

Approval.

             19.         The Commonwealth Court’s decision is inconsistent with controlling

Third Circuit precedent involving PADEP permitting decisions associated with

interstate natural gas pipelines:

                         Congress intended state actions taken pursuant to . . . the
                         Clean Water Act and the Clean Air Act . . . to be subject
                         to review by the Courts of Appeals. This interpretation is
                         supported by the legislative history of the bill amending
                         [15 U.S.C. § 717r(d)], which indicates that the purpose of
                         the provision is to streamline the review of state
                         decisions taken under federally-delegated authority.
                         Thus, a state action taken pursuant to the Clean Water
                         Act or Clean Air Act is subject to review exclusively in
                         the Courts of Appeals. To bar this Court’s review of
                         PADEP’s actions in permitting an interstate natural gas
                         facility pursuant to the Natural Gas Act and the Clean
                         Water Act would frustrate the purpose of Congress’s
                         grant of jurisdiction . . . .
Del. Riverkeeper I, 833 F.3d at 372.

             20.         Because any challenge to an EHB decision would result in an appeal

from a state agency (the EHB) which did not (and cannot) issue permits required


38643915.13 07/14/2021
                                                    -12-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 13 of 42




under Federal law, the EHB proceeding cannot proceed under the NGA and the

exclusive process set forth by Congress in § 717r of the NGA.

             21.         Adelphia therefore asks the Court for a declaration pursuant to 28

U.S.C. §§ 2201 and 2202 that the Third Circuit has original and exclusive

jurisdiction to hear any appeal of the Plan Approval (and approval of an extension

of the expiration date of the Plan Approval) and that the EHB may not take any

further action in connection with the Plan Approval.

             22.         Further, and in the alternative, the EHB proceeding is a state

administrative proceeding preempted by the NGA.

             23.         Adelphia therefore also asks the Court for a declaration pursuant to 28

U.S.C. §§ 2201 and 2202 that the NGA preempts any authority or jurisdiction of

the EHB to take any further action in connection with the Plan Approval.

             24.         Pursuant to Federal Rule of Civil Procedure 65, Adelphia further asks

the Court to enjoin the EHB from exercising jurisdiction, conducting a hearing, or

rendering a decision over the EHB appeals filed by the Township and the

Individual Defendants which would circumvent the exclusive jurisdiction

provision of the NGA and delay the Adelphia Gateway Project (a federally-

approved interstate natural gas transmission project), encroach on an area

exclusively regulated by federal law, and/or interfere with the validity and

continuing effectiveness of the Plan Approval.



38643915.13 07/14/2021
                                                    -13-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 14 of 42




             25.         Pursuant to Federal Rule of Civil Procedure 65, Adelphia further asks

the Court to enjoin the Township and Individual Defendants from seeking any

other relief before the EHB, particularly relief that is designed to interfere with the

Plan Approval, or with the exclusive jurisdiction of the Third Circuit or FERC with

respect to the Quakertown Compressor Station, an interstate natural gas facility.

                                               PARTIES

             26.         Plaintiff, Adelphia Gateway LLC, is a Delaware limited liability

company with a principal place of business at 1415 Wyckoff Road, Wall, New

Jersey 07719.

             27.         Defendant, Pennsylvania Environmental Hearing Board, is a

statutorily established board of statewide jurisdiction that hears appeals from

actions taken by the Pennsylvania Department of Environmental Protection. The

EHB has a central office located at 400 Market Street, Harrisburg, PA 17105.

             28.         Defendants, Thomas W. Renwand, Bernard A. Labuskes, Jr., Michelle

A. Coleman, and Steven C. Beckman, are judges on the EHB, which has a central

office located at 400 Market Street, Harrisburg, PA 17105. Upon information and

belief, they are citizens of the Commonwealth of Pennsylvania. They are sued here

in their official capacities, not as individuals.

             29.         Defendant, West Rockhill Township, is a municipality with its offices

located at 1028 Ridge Road, Sellersville, PA 18960.



38643915.13 07/14/2021
                                                   -14-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 15 of 42




             30.         Defendants, Cliff Cole and Pamela West, are adult individuals who

reside at 2440 Schukraft Road, Quakertown, PA 18951.

             31.         Defendants, Brian Weirback and Kathy Weirback, are adult individuals

who reside at 1385 Whaland Road, Quakertown, PA 18951.

             32.         Defendants, Todd Shelly and Christine Shelly, are adult individuals who

reside at 50 Whaland Road, Quakertown, PA 18951.

             33.         Defendants, Daniel McCarthy and Sheila McCarthy, are adult

individuals who reside at 1115 Rich Hill Road, Quakertown, PA 18951.

                                     JURISDICTION AND VENUE

             34.         This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because the causes of action arise under the Constitution and

laws of the United States, including, but not limited to, the Supremacy Clause, U.S.

Const. Art VI, cl. 2, the Commerce Clause, U.S. Const. Art I, Section 8, cl. 3, the

Natural Gas Act, 15 U.S.C. § 717 et. seq., and the doctrine of Ex parte Young, 209

U.S. 123 (1908).

             35.         This Court has personal jurisdiction over each of the Defendants

because all of the Defendants are residents of Pennsylvania and/or have their

principal place of business in Pennsylvania.




38643915.13 07/14/2021
                                                    -15-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 16 of 42




             36.         This Court is empowered to provide declaratory and injunctive relief

in this action pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202, and Federal Rules of Civil Procedure 57 and 65.

             37.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as one

or more Defendants resides in this District and all Defendants reside in

Pennsylvania and a substantial part of the claims giving rise to this action occurred

in this District.

                             BACKGROUND AND NATURE OF THE ACTION

             A.          The Adelphia Gateway Project

             38.         Adelphia is a natural gas company, as defined by section 2(6) of the

NGA, engaged in the transportation of natural gas in interstate commerce. See 15

U.S.C. § 717a(6).

             39.         On January 12, 2018, Adelphia filed an application with the FERC

(the “FERC Application”) under 7(c) of the NGA, 15 U.S.C. § 717f(c), and Part

157 of the FERC’s regulations for a certificate of public convenience and necessity

to purchase, construct, and operate an interstate natural gas pipeline and

appurtenant facilities in Delaware and Pennsylvania (the “Adelphia Gateway

Project” or the “Project”).                  Adelphia amended the FERC Application on

August 31, 2018, seeking to increase the capacity on the northern segment of the

existing pipeline.



38643915.13 07/14/2021
                                                    -16-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 17 of 42




             40.         The Project is designed to meet the growing demand for natural gas

by the electric generation, distribution, and end-use markets in Pennsylvania and in

the Northeastern United States.

             41.         Specifically, the Project will provide 850 million cubic feet per day of

natural gas to provide a clean, safe, and low-cost supply of natural gas pipeline

capacity to the Greater Philadelphia industrial region with potential to serve

additional markets in the Northeast while continuing to provide uninterrupted

service to two existing power plants at the northern end of the existing pipeline

system, the Lower Mount Bethel Power Plant, and the Martins Creek Power Plant.

(FERC Order, ¶ 5.)

             42.         Adelphia received a Certificate of Public Convenience and Necessity

(the “FERC Order”) from the FERC on December 20, 2019, Docket Nos.

CP18-46-000 and CP18-46-001, 169 FERC ¶ 61,220 (2019), to construct and

operate the Project, which includes two 16-inch diameter laterals (totaling

approximately 4.7 miles), two compressor stations, five meter and regulator

stations, seven blowdown assembly valves, two mainline valves, two tap valves,

and four pig launcher/receiver facilities. The Project also includes the purchase

and use of an existing pipeline system (some of which was previously used to

transport fuel oil), which consists of approximately 84.2 miles of existing 18-inch

diameter pipeline, 4.4 miles of existing 20-inch diameter pipeline, and four meter



38643915.13 07/14/2021
                                                    -17-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 18 of 42




stations along with the existing 18-inch diameter mainline at four mileposts.

(FERC Order, ¶¶ 1-2.)

             43.         One of the new facilities associated with the Project is a 5,625

horsepower compressor station and metering station in West Rockhill Township,

Bucks County (the “Quakertown Compressor Station”), which is to be located near

an existing metering station.

             B.          The FERC Review Process

             44.         Adelphia’s Project underwent an extensive review process.   The

FERC evaluated the public need for the Project (referred to as the “public

convenience and necessity” under Section 7(c) of the Natural Gas Act), and

completed a thorough review of environmental impacts and operational

considerations before issuing the FERC Order authorizing the Project.

             45.         The public was notified of the Project and provided multiple

opportunities to comment as outlined in the FERC Order, ¶¶ 13-16, 80-85:

                         a)   On May 1, 2018, the Commission issued a Notice of Intent to

             Prepare an Environmental Assessment for the Proposed Adelphia Gateway

             Project, Request for Comments on Environmental Issues, and Notice of

             Public Scoping Sessions (the “NOI”).         The NOI was published in the

             Federal Register and was mailed to 4,709 interested parties, including

             federal, state, and local government representatives and agencies; elected



38643915.13 07/14/2021
                                                 -18-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 19 of 42




             officials; affected landowners; environmental and public interest groups;

             Native American tribes; other interested parties; and local libraries. The

             NOI also established a scoping period and requested that the public provide

             comments on specific concerns about the Project or issues that should be

             considered during the preparation of the Environmental Assessment.

                         b)    In order to facilitate scoping and receive verbal scoping

             comments, the FERC conducted two public scoping sessions in the Project

             area.       Scoping sessions were held on May 30, 2018, in Center Valley,

             Pennsylvania and May 31, 2018, in Essington, Pennsylvania. The FERC

             received a total of 13 verbal comments at these scoping sessions.

             46.         The FERC held public meetings and noticed the certificate application

and request for environmental comments for the Project as referenced above, and

considered hundreds of comments from various parties, including federal, state,

and local agencies, conservation groups and landowners, before issuing the FERC

Order.

             47.         When evaluating applications for certificates to construct new pipeline

facilities, the FERC takes guidance from the Certificate Policy Statement,

Certification of New Interstate Natural Gas Pipeline Facilities, 88 FERC ¶ 61,227

(1999), clarified, 90 FERC ¶ 61,128 (2000), further certified, 92 FERC ¶ 61,094

(2000).



38643915.13 07/14/2021
                                                    -19-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 20 of 42




             48.         On January 4, 2019, the FERC staff issued a 219-page Environmental

Assessment (“EA”), which concluded that the Project, with appropriate mitigation

measures, would have no significant impact on the environment.10 (EA, at 194-

202.)

             49.         The FERC’s Environmental Assessment examined the Project’s

anticipated impact on the following aspects of the environment: (a) geology and

soils; (b) water resources and wetlands; (c) vegetation, fisheries, and wildlife; (d)

special status species; (e) land use and visual resources; (f) socioeconomics; (g)

cultural resources; (h) air and noise; (i) reliability and safety; and (j) cumulative

impacts. (EA, at 33-173.)

             50.         The FERC’s Environmental Assessment also considered alternatives

to the proposed Project, compliance and mitigation measures, and other permitting

and approval requirements. (EA, at 174-192).

             51.         On December 20, 2019, the FERC approved the Project and issued the

FERC Order, concluding that “Adelphia has taken appropriate steps to minimize

adverse impacts on landowners” and “that the benefits that the Adelphia Gateway

Project will provide to the market outweigh any adverse effects on . . . landowners

and surrounding communities.” (FERC Order, ¶¶ 24 and 43.)



10
      A true and correct copy of the Environmental Assessment is attached hereto
as Exhibit H.

38643915.13 07/14/2021
                                                  -20-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 21 of 42




             C.          The PADEP Plan Approval

             52.         The FERC Order requires Adelphia to obtain required federal

approvals pursuant to the Federal Clean Air Act, 42 U.S.C. §§ 7401 et. seq., to

construct and operate the Quakertown Compressor Station. (FERC Order, at 117 ¶

9; EA, at 29-30.) FERC, “as the lead agency for the purposes of coordinating all

applicable Federal authorizations,” must also provide its approval. 15 U.S.C. §

717n(b)(1).

             53.         On May 16, 2018, Adelphia submitted a plan approval application to

the PADEP for the Quakertown Compressor Station and existing metering station

(the “Application”).

             54.         The PADEP reviewed the Application and determined that it met the

requirements of the Federal Clean Air Act, 42 U.S.C. §§ 7401 et. seq., and

Pennsylvania’s Air Pollution Control Act, 35 P.S. §§ 4001 et seq.

             55.         Accordingly, on April 19, 2019, the PADEP issued the Plan Approval

to Adelphia to construct, operate, and maintain the Quakertown Compressor

Station and operate and maintain the existing metering station, Plan Approval No.

09-0242.

             56.         The PADEP published notice of the Plan Approval in the

Pennsylvania Bulletin on May 4, 2019. 49 Pa.B. 2301.




38643915.13 07/14/2021
                                                  -21-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 22 of 42




             57.         The Plan Approval is required by federal law, and the Third Circuit

has repeatedly determined that federally-delegated permits issued by the PADEP

for interstate natural gas pipeline projects are final and appealable directly to the

Third Circuit.

             D.          The Notice to Proceed and Adelphia’s Construction of the
                         Quakertown Compressor Station

             58.         The FERC Order requires Adelphia to apply for and receive FERC’s

authorization before beginning construction (FERC Order, at 117 ¶ 9), and on

October 5, 2020, based upon Adelphia’s receipt of the Plan Approval, among other

federal authorizations, FERC issued a Notice to Proceed to Adelphia for the

Quakertown Compressor Station.

             59.         In reliance upon the Notice to Proceed, Adelphia began construction

of the Quakertown Compressor Station.                     Construction of the Quakertown

Compressor Station is still underway as of the date of this filing and will continue

through early Spring 2022.

             60.         The Quakertown Compressor Station is integral to the Adelphia

Gateway Project. The Quakertown Compressor Station will provide the necessary

compression to transport natural gas to all points south along the Project route,

including the Greater Philadelphia industrial region.

             61.         Adelphia has incurred $13,032,936 in construction costs for the

Quakertown Compressor Station through May 2021. Overall, construction costs

38643915.13 07/14/2021
                                                  -22-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 23 of 42




for the Quakertown Compressor Station are estimated to be approximately

$46,820,800 at completion of construction in early Spring 2022.

             62.         As of June 30, 2021, site / civil work is approximately 22 percent

complete, mechanical / piping work is approximately 10 percent complete, and

electrical / instrumentation work has begun.

             E.          The Appeals of the Plan Approval to the EHB and the EHB’s
                         Lack of Jurisdiction

             63.         On May 20, 2019, the Township filed an appeal of PADEP’s issuance

of the Plan Approval with the EHB, EHB Docket No. 2019-039-L (the “Township

Appeal”).11 The Township Appeal argues that PADEP “issued the Plan Approval

without considering that the Quakertown Compressor Station violates West

Rockhill Township Zoning Ordinance.” EHB Docket No. 2019-039-L (Notice of

Appeal, May 20, 2019).

             64.         On June 3, 2019 and June 5, 2019, the Individual Defendants filed

separate appeals of the DEP’s issuance of the Plan Approval with the EHB, EHB

Docket Nos. 2019-046-L and 2019-049-L (the “Individual Defendants’ Appeal”).12

The Township Appeal and the Individual Defendants’ Appeals are collectively

referred to as the “Appeals.”

11
      A true and correct copy of the Township’s Notice of Appeal is attached
hereto as Exhibit I.
12
      True and correct copies of the Individual Defendants’ Notices of Appeal are
attached hereto as Exhibits J and K.

38643915.13 07/14/2021
                                                  -23-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 24 of 42




             65.         On July 22, 2019, Adelphia filed a Motion to Dismiss the Appeals

because the United States Courts of Appeals have original and exclusive

jurisdiction to review federally-delegated permitting decisions associated with

FERC projects, such as the Plan Approval.

             66.         On September 25, 2019, the EHB dismissed the Appeals finding that

jurisdiction to hear the Appeals rested exclusively with the Third Circuit.

             67.         The EHB explained that “[b]ecause [PADEP’s] issuance of the plan

approval for the FERC-regulated Quakertown compressor station is required by

federal law and issued pursuant in part to federal law, the Riverkeeper cases

compel us to conclude that its review is subject to the exclusive jurisdiction of the

Third Circuit.” West Rockhill Township v. DEP, 2019 WL 4896944, at *2 (Pa.

Env. Hrg. Bd. Sept. 25, 2019). The EHB dismissed the Individual Defendants’

appeal via separate order on October 9, 2019 on the same grounds.

             68.         On October 24, 2019, the Township filed a petition for review of the

EHB decision pursuant to 42 Pa. C.S. § 763(a) with the Pennsylvania

Commonwealth Court, Case No. 1595 CD 2019, contending that the EHB must

entertain a de novo review analyzing the DEP Plan Approval (the “Township

Petition”).

             69.         Likewise, on November 7, 2019 and November 8, 2019, the

Individual Defendants filed separate petitions for review of the EHB decision



38643915.13 07/14/2021
                                                   -24-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 25 of 42




pursuant to 42 Pa. C.S. § 763(a) with the Pennsylvania Commonwealth Court,

Case Nos. 1577 CD 2019 and 1815 CD 2019, also contending that the EHB must

entertain a de novo review analyzing the Plan Approval (the “Individual

Defendants’ Petitions”). The Township Petition and the Individual Defendants’

Petitions are collectively referred to as the “Petitions.”

             70.         After briefing and oral argument on September 16, 2020, the

Commonwealth Court issued its Opinion and Order deciding the Township’s

Petition and a Petition filed by a majority of the Individual Defendants on June 15,

2021. 13 In its Opinion, the Commonwealth Court held that both the EHB and the

Third Circuit had jurisdiction to hear an appeal of the DEP’s Plan Approval and

remanded the matter to the EHB. Cole, 2021 WL 2420667 at *12; West Rockhill

Township, 2021 WL 2426014 at *1.

             71.         The Commonwealth Court erred in remanding the Appeals of the

PADEP’s Plan Approval to the EHB by focusing only on the words “civil action”

in the NGA.

             72.         By allowing an appeal of PADEP’s final decision on the Plan

Approval to the EHB, the Commonwealth Court failed to consider that the EHB is

13
      The petition for review filed by Daniel and Sheila McCarthy, which is
docketed at Commonwealth Court Docket No. 1815 CD 2019, remains pending
with the Commonwealth Court. Although the Commonwealth Court issued an
order on April 22, 2020 staying the McCarthys’ petition until the Township’s and
other Individual Defendants’ petitions had been decided, the McCarthys’ petition
remains pending.

38643915.13 07/14/2021
                                                -25-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 26 of 42




not only not a federal appellate court (and therefore cannot share jurisdiction with

the Third Circuit), it is also not the state agency that issues federally-delegated

environmental permits in Pennsylvania. PADEP is that agency.

             73.         Because any challenge to an EHB decision would result in an appeal

from a state agency (the EHB) which did not (and cannot) issue permits required

under Federal law, the EHB proceedings cannot proceed under the NGA and the

exclusive process set forth by Congress in § 717r of the NGA. As a result, PADEP

permits appealed to the EHB would escape federal appellate review, in violation of

the NGA.

             74.         Moreover, the EHB appeal that the Township and the Individual

Defendants filed seeks to overturn mitigation measures that FERC outlined in its

Environmental Assessment (see EA, at 117-129), which are made a condition in

the FERC Order.                  (FERC Order,       at 117 ¶ 1 (Adelphia “shall follow the

construction procedures and mitigation measures . . . identified in the

Environmental Assessment . . . .”).) This is an impermissible collateral attack on

the FERC Order itself.

             75.         If a party is aggrieved by a FERC Order, it cannot seek judicial review

of that Order unless it first sought rehearing before FERC, and then any appeal

must go to the Circuit Courts of Appeals, which have exclusive jurisdiction to

affirm, modify or set aside the FERC Order.                    The NGA does not permit an



38643915.13 07/14/2021
                                                    -26-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 27 of 42




aggrieved party to collaterally attack a FERC Order in any other forum. American

Energy Corp. v. Rockies Express Pipeline, LLC, 622 F.3d 602, 604 (6th Cir. 2010);

see also Williams Natural Gas Co. v. City of Oklahoma City, 890 F.2d 255, 262,

264 (10th Cir. 1989).

             76.         FERC expressly considered and rejected objections the Township

raised regarding the Quakertown Compressor Station, in addition to objections

raised by the Individual Defendants before the EHB. (FERC Order, at ¶¶ 97-98,

109-12, 127-28, 187-88, 191, 196-209, 218-21 (discussing Air Quality and the

Quakertown Compressor station); Adelphia Gateway, LLC, 171 FERC P 61049,

2020 WL 1915911, PP 61473-76, at ¶¶ 49-64 (2020) (FERC Order Denying

Rehearing) (analyzing and responding to objections raised about the Quakertown

Compressor Station); EA, at 117-32 (Jan. 4, 2019) (discussing potential air quality

impacts and concluding, based on the requirement to obtain the Plan Approval,

“construction and operation of the Project would not have a significant impact on

air quality or human health”); see also 18 C.F.R. § 157.14(a)(6)-(7) (authorizing

FERC to consider the location and size of a proposed facility, including projected

local and environmental consequences of the project); 18 C.F.R. § 380.12(k)

(authorizing FERC to consider air quality impacts of a proposed interstate natural

gas facility).)

             77.         The FERC Order provides:



38643915.13 07/14/2021
                                                -27-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 28 of 42




                         The Commission is the federal agency with siting
                         authority under the NGA. Any state or local permits
                         issued with respect to the jurisdictional facilities
                         authorized herein must be consistent with the conditions
                         of this authorization. We encourage our applicants to file
                         for and receive the local and state permits, in good faith,
                         as stewards of the community in which the facilities are
                         located. However, this does not mean that state and
                         local agencies, through application of state or local
                         laws, may prohibit or unreasonably delay the
                         construction of facilities approved by the Commission.

(FERC Order, ¶ 98 (emphasis added).)
             78.         Although the Township and certain Individual Defendants filed an

appeal of the FERC Order, they failed to preserve all of their arguments regarding

FERC’s approval of the Quakertown Compressor Station, including various air-

modeling arguments, because the Township and certain Individual Defendants

failed to raise these issues on rehearing before FERC.                    15 U.S.C. § 717r(b)

(objections not raised on rehearing are waived).

             79.         The NGA preserves a limited regulatory role for state environmental

regulation and preempts state environmental regulation of interstate natural gas

facilities except for state action taken under those statutes specifically mentioned in

the NGA: the Coastal Zone Management Act, the Clean Air Act, and the Clean

Water Act.” 15 U.S.C. § 717b(d).

             80.         Pennsylvania’s Environmental Hearing Board Act, 35 P.S. §§ 7511 –

7516, was not enacted to implement any of the three statutes under which States’



38643915.13 07/14/2021
                                                    -28-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 29 of 42




rights are preserved under the NGA.                15 U.S.C. § 717b(d); cf. Air Pollution

Control Act, 35 P.S. § 4004(1) (enacted so that PADEP has the authority to

“[i]mplement the provisions of the Clean Air Act in the Commonwealth”).

             81.         Once a State’s environmental agency makes a final decision on an

issue FERC has considered as a part of its project approval, the NGA preempts a

separate State agency from second-guessing that determination. See Algonquin

Gas Transmission, LLC v. Weymouth Conservation Comm’n, No. 17-10788-DJC,

2017 WL 6757544, at *6 (D. Mass. Dec. 29, 2017), aff’d sub nom. Algonquin Gas

Transmission, LLC v. Weymouth, Mass., 919 F.3d 54, 63-66 (1st Cir. 2019);

Rockies Express Pipeline LLC v. Ind. State Nat. Res. Comm’n, No. 1:08-cv-1651-

RLY-DML, 2010 WL 3882513, at *5 (S.D. Ind. Sept. 28, 2010) (holding that

quasi-judicial administrative review by separate state agency was preempted).

             82.         The PADEP’s decision to issue the Plan Approval was final and is

appealable only to the Third Circuit. The same is true for PADEP’s decision to

extend the expiration date of the Plan Approval.

                               COUNT I – DECLARATORY RELIEF
                               (ENFORCEMENT OF 15 U.S.C. § 717r)

             83.         Adelphia incorporates by reference the allegations contained in

paragraphs 1 through 82 as if set forth in full herein.

             84.         The Commonwealth Court’s June 15, 2021 Opinion and Order

remanding the Appeals to the EHB for consideration is contrary to the express

38643915.13 07/14/2021
                                                 -29-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 30 of 42




language of § 717r(d)(1) of the NGA, which provides that the federal courts of

appeals “have original and exclusive jurisdiction over any civil action for the

review of an order or action of a . . . State administrative agency acting pursuant

to Federal law to issue, condition, or deny any permit, license, concurrence, or

approval . . . required under Federal law.” 15 U.S.C. § 717r(d)(1) (emphasis

added).

             85.         In short, the Third Circuit has exclusive jurisdiction to review actions:

(1) undertaken by a State administrative agency; (2) pursuant to federal law to

issue an approval; (3) required for an interstate natural gas facility permitted under

the Natural Gas Act. Del. Riverkeeper I, 833 F.3d 371.

             86.         All of the elements for exclusive federal appellate review are met here

because PADEP is a state administrative agency which acted pursuant to federal

law in issuing the Plan Approval, and the Plan Approval was required by FERC for

an interstate natural gas project.

             87.         If the EHB (a separate agency independent from the PADEP) were

permitted to review PADEP’s decision to issue the Plan Approval, there would be

no avenue to appeal such a decision under the exclusive judicial review procedure

in the NGA because the EHB is not the agency that issued the Plan Approval.

             88.         The Commonwealth Court’s decision to remand the Appeals to the

EHB – and the Township’s and the Individual Defendants’ appeals challenging



38643915.13 07/14/2021
                                                     -30-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 31 of 42




PADEP’s approval extending the expiration date of the Plan Approval, which were

not subject to the Commonwealth Court’s decision and remain pending before the

EHB – force Adelphia to participate in proceedings before the EHB (and potential

state appellate court processes) that are contrary to the NGA, giving rise to an

actual, existing, and continuing controversy between the parties within the scope

and meaning of 28 U.S.C. § 2201, et seq.

             89.         The Commonwealth Court’s decision to remand the Appeals, which

would force Adelphia to participate in those proceedings and could interfere with

construction of the Quakertown Compressor Station, is a substantial controversy

between adverse legal interests of sufficient immediacy and reality to warrant

issuance of a declaratory judgment.

             90.         Adelphia’s interest in the above-described controversy is direct,

substantial, and present.

             91.         Adelphia is entitled under 28 U.S.C. § 2201, et seq. to a judicial

determination, declaration, and adjudication that, pursuant to the NGA, the Third

Circuit has original and exclusive jurisdiction to review any appeal of the Plan

Approval issued by the PADEP, and any appeal challenging PADEP’s approval

extending the expiration date of the Plan Approval. Adelphia is further entitled to a

declaration that the EHB is to take no further action in connection with the Plan

Approval and is subject to being enjoined.



38643915.13 07/14/2021
                                                  -31-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 32 of 42




                                  COUNT II – DECLARATORY RELIEF
                                           (PREEMPTION)

             92.         Adelphia incorporates by reference the allegations contained in

paragraphs 1 through 91 as if set forth in full herein.

             93.         The Appeals the Township and the Individual Defendants filed with

the EHB seek de novo review of the Plan Approval and involve issues the FERC

considered in its Environmental Assessment and FERC Order.

             94.         The Commonwealth Court’s decision to remand the Appeals to the

EHB conflicts with the FERC Order and is preempted by the NGA, through which

Congress has occupied the field of the transportation and sale of natural gas to the

exclusion of state regulation, with narrow exceptions not applicable here.

             95.         The narrow exceptions to that rule are set forth in 15 U.S.C. §

717b(d). While the “the Natural Gas Act preempts state environmental regulation

of interstate natural gas facilities” it “allows states to participate in environmental

regulation” under the Clean Air Act, the Coastal Zone Management Act, and the

Federal Water Pollution Control Act (the Clean Water Act). Del. Riverkeeper I,

833 F.3d at 368, 371-72; 15 U.S.C. § 717b(d).

             96.         Pennsylvania’s Environmental Hearing Board Act, 35 P.S. §§ 7511-

7516, which would ordinarily permit the EHB to review PADEP actions, is not

included in the narrow exceptions and is therefore preempted.




38643915.13 07/14/2021
                                                 -32-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 33 of 42




             97.         Additionally, the EHB would violate the FERC Order if it maintained

jurisdiction over, and rendered a decision on, the Appeals as doing so could

unreasonably interfere with and delay the Project.

             98.         The FERC Order provides that while the FERC “encourage[s] our

applicants to file for and receive the local and state permits, in good faith, as

stewards of the community in which the facilities are located, . . . this does not

mean that state and local agencies, through application of state or local laws,

may prohibit or unreasonably delay the construction of facilities approved by the

Commission.” (FERC Order, ¶ 98 (emphasis added).)

             99.         Moreover, the EHB’s assumption of jurisdiction, conducting a hearing,

or rendering a decision on the Appeals all conflict with the Congressional

objectives set forth in the NGA, in violation of the Supremacy Clause of the United

States Constitution. Such actions by the EHB would also violate the Commerce

Clause of the United States Constitution, as an improper regulation of facilities

used for the transportation of natural gas in interstate commerce.

             100. The Commonwealth Court’s decision to remand the Appeals to the

EHB, and the Township’s and the Individual Defendants’ appeals challenging

PADEP’s approval extending the expiration date of the Plan Approval (which

remain pending before the EHB), force Adelphia to participate in proceedings

before the EHB (and potential state appellate court processes) that are contrary to



38643915.13 07/14/2021
                                                   -33-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 34 of 42




federal law and existing Third Circuit precedent giving rise to an actual, existing,

and continuing controversy between the parties within the scope and meaning of

28 U.S.C. § 2201, et seq.

             101. The Commonwealth Court’s decision to remand the Appeals, which

would force Adelphia to participate in those proceedings and could potentially

interfere with construction of the Quakertown Compressor Station, is a substantial

controversy between adverse legal interests of sufficient immediacy and reality to

warrant issuance of a declaratory judgment.

             102. Adelphia’s interest in the above-described controversy is direct,

substantial, and present.

             103. Adelphia is entitled under 28 U.S.C. § 2201, et seq. to a judicial

determination, declaration, and adjudication that federal law preempts any authority

or jurisdiction of the EHB to take any further action in connection with the Plan

Approval issued by the PADEP and is subject to being enjoined.

                               COUNT III – INJUNCTIVE RELIEF
                         (PRELIMINARY AND PERMANENT INJUNCTION)
             104. Adelphia incorporates by reference the allegations contained in

paragraphs 1 through 103 as if set forth in full herein.

             105. Adelphia seeks preliminary and permanent injunctions pursuant to

Rule 65 of the Federal Rules of Civil Procedure.




38643915.13 07/14/2021
                                            -34-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 35 of 42




             106. Adelphia is likely to prevail on the merits of its claims as the Third

Circuit Court of Appeals has original and exclusive jurisdiction over the appeals of

the Plan Approval pursuant to the NGA. See 15 U.S.C. § 717r(d)(1).

             107. Moreover, the EHB proceedings are entirely preempted by federal law

because the NGA preempts proceedings of state agencies (particularly non-

permitting agencies) that interfere with the jurisdiction of the FERC or exceed the

limited authority of states for the regulation of interstate natural gas pipelines.

             108. An injunction is necessary to prevent immediate and irreparable harm

to Adelphia as it would be required to participate in a state regulatory process that

the NGA preempts. See NE Hub Partners, L.P., 239 F.3d at 346.

             109. Further, if the EHB issues an adjudication which has the effect of

revoking the Plan Approval, or requires modification of the Plan Approval to

attach conditions requiring work that would otherwise not be required by FERC,

Adelphia will be without any path to appeal that decision to the proper court, the

Third Circuit Court of Appeals. The EHB is not a “State administrative agency

acting pursuant to Federal law to issue, condition, or deny any permit, license,

concurrence, or approval . . . required under Federal law” and thus its decision is

not one over which the Third Circuit has original and exclusive jurisdiction.

             110. The EHB likewise lacks jurisdiction to stay construction of the Project

or the Quakertown Compressor Station, as there was no request for rehearing of



38643915.13 07/14/2021
                                              -35-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 36 of 42




the Notice to Proceed and only the FERC or a Circuit Court of Appeals can issue

such a stay. See 15 U.S.C. § 717r; Mountain Valley Pipeline, LLC v. An Easement

to Construct, Operate and Maintain a 42-Inch Gas Transmission Line, Civ. A. No.

2:17-cv-04214, 2018 WL 1004745, at *3 (S.D.W.V. Feb. 21, 2018) (holding that

district court lacked jurisdiction to stay the certificate order authorizing

construction of an interstate natural gas pipeline project); Tenn. Gas. Pipeline Co.

v. Mass Bay Transp. Auth., 2 F. Supp. 2d 106, 109 (D. Mass. 1998) (“The [Natural

Gas Act] itself directs that an order by FERC not be stayed unless either FERC

itself—in the context of a rehearing—or the reviewing Court of Appeals

specifically orders a stay.”); American Energy Corp, 622 F.3d at 605 (explaining

that a party aggrieved by a FERC order must first seek rehearing at FERC before it

can seek judicial review of that order).

             111. Moreover, any action taken by the EHB could prevent Adelphia from

constructing its FERC-approved facilities, which are necessary to provide a clean,

safe, and low-cost supply of natural gas pipeline capacity to the Greater

Philadelphia industrial region with potential to serve additional markets in the

Northeast. The Quakertown Compressor Station is integral to the Project as it will

provide compression to transport natural gas to all points south along the Project

route, including the Greater Philadelphia industrial region.




38643915.13 07/14/2021
                                            -36-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 37 of 42




             112. Initial revenues to Adelphia from south zone shippers are estimated to

be more than $78,725 per day (which would be approximately $2.4 million per

month once service commences). Adelphia would therefore suffer a substantial

loss in revenue if the Quakertown Compressor Station is not placed in service as

soon as commercially practicable.

             113. Additionally, if the injunction is not granted, it will cause further harm

to Adelphia and the Project shippers, who have contracted for all of the additional

gas transportation capacity to be created by the Project, because the Project

requires the coordinated efforts of many contractors, sub-contractors, and others in

order to meet the narrow environmental timing restrictions imposed by various

Project permits, and any delay, no matter how brief, could dramatically alter the

Project schedule and could prevent Adelphia from completing the Project and

providing this important new and low-cost source of natural gas to consumers as

soon as practicable.

             114. The balance of equities favors granting an injunction. Greater injury

would result from refusing an injunction than from granting it. The environmental

harms the Township alleges in connection with its appeal to the EHB are

speculative because they are the same harms that the FERC analyzed before

finding that the Project, with appropriate mitigation measures, would cause no

significant or permanent environmental impact.



38643915.13 07/14/2021
                                               -37-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 38 of 42




             115. An injunction would prevent Adelphia from having to participate in

preempted state administrative proceedings and will allow Adelphia to construct

the Project in a timely manner and ensure safe and efficient distribution of natural

gas.

             116. Injunctive relief will not adversely affect the public interest. On the

contrary, granting injunctive relief will benefit the public interest by permitting the

timely construction of the Project, which will bring needed natural gas to the

region and supply jobs and tax revenues. In fact, the FERC, by issuing the FERC

Order, has already determined that Adelphia’s Project is in the public interest.

(FERC Order, ¶ 43 (“Based on the foregoing, we find that the benefits that the

Adelphia Gateway Project will provide to the market outweigh any adverse effects

on existing shippers, other pipelines and their captive customers, and on

landowners and surrounding communities.”).) Granting the injunction to protect

Congress’ policy choices in setting forth an exclusive procedure for review of

permitting decisions for interstate natural gas pipelines also vindicates the public

interest. Cole, 2021 WL 2420667 (Crompton, J., concurring) (“Without certainty

as to the appropriate jurisdiction for pipeline-related permitting appeals, parties

will be forced to engage in guesswork as to the proper litigation pathway. By

potentially engaging in the re-litigation of the issue instantly before [the

Commonwealth Court], parties will experience delays in receiving substantive



38643915.13 07/14/2021
                                              -38-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 39 of 42




decision making from either the EHB or the Third Circuit.”); see also West

Rockhill Township, 2021 WL 2426014.

             117. Accordingly, Adelphia is entitled to injunctive relief and any other

relief that is just and proper.

                                         RELIEF REQUESTED

             WHEREFORE, Plaintiff Adelphia Gateway, LLC respectfully requests that

this Court:

             (a)         Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

                         determining and declaring that the Third Circuit has original and

                         exclusive jurisdiction pursuant to 15 U.S.C. § 717r(d)(1) to review the

                         issuance of the Plan Approval by the PADEP, and to review PADEP’s

                         approval extending the expiration date of the Plan Approval;

             (b)         Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

                         determining and declaring that the EHB proceedings at EHB Docket

                         Nos. 2019-039-L, 2019-046-L, 2019-049-L, 2020-099-L, 2020-100-L,

                         and 2020-101-L are preempted by federal law and that the EHB is

                         without authority to assert and maintain jurisdiction over the

                         proceedings;

             (c)         Because time is of the essence and because without resolution, Adelphia

                         will be forced to participate in a state regulatory proceeding (and



38643915.13 07/14/2021
                                                    -39-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 40 of 42




                         potential state appellate court process) that is in conflict with the NGA

                         and could prevent Adelphia from constructing its FERC-approved

                         facilities, Adelphia requests a speedy hearing of this declaratory

                         judgment action under Fed. R. Civ. P. 57;

             (d)         Award Adelphia preliminary and permanent injunctive relief enjoining

                         the EHB from maintaining jurisdiction, conducting a hearing, or

                         rendering a decision on the Appeals of the Plan Approval and

                         PADEP’s approval extending the expiration date of the Plan Approval;

             (e)         Award Adelphia preliminary and permanent injunctive relief enjoining

                         the Township and Individual Defendants from seeking any other relief

                         before the EHB, particularly any relief that is designed to interfere

                         with the exclusive jurisdiction of the FERC or the Third Circuit and/or

                         to interfere with the Plan Approval; and

             (f)         Award Adelphia damages, attorneys’ fees, costs, and such other relief as

                         may be lawful and proper.



                                                     Respectfully submitted,

                                                     SAUL EWING ARNSTEIN & LEHR
                                                     LLP



                                                     Andrew T. Bockis, Esq. (202893)


38643915.13 07/14/2021
                                                      -40-
               Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 41 of 42




                                           Elizabeth U. Witmer, Esq. (55808)
                                           John R. Dixon, Esq. (318592)
                                           Blaine R. Feinauer, Esq. (322703)
                                           2 North Second Street, 7th Floor
                                           Harrisburg, PA 17101
                                           andrew.bockis@saul.com (717) 257-7520
                                           elizabeth.witmer@saul.com (610) 251-5062
                                           john.dixon@saul.com (717) 257-7561
                                           blaine.feinauer@saul.com (610) 251-5776

                                           Attorneys for Plaintiff
                                           Adelphia Gateway, LLC
Dated: July 14, 2021




38643915.13 07/14/2021
                                            -41-
DocuSign Envelope ID: 9BB40776-AC6E-47DF-B921-20B63E0A6AAB
                       Case 1:21-cv-01241-CCC Document 1 Filed 07/14/21 Page 42 of 42




                                                      VERIFICATION

                     I, Andrew Westhoven, verify that I am authorized to make this Verification

            on behalf of Adelphia Gateway, LLC, and that the facts set forth in the foregoing

            Complaint for Declaratory and Injunctive Relief are true and correct to the best of

            my knowledge, information and belief. I understand that I am making this

            Verification subject to the penalties of 28 U.S.C. § 1746 relating to unsworn

            falsification to authorities. I verify under penalty of perjury under the laws of the

            United States of America that the foregoing is true and correct.




                                                              Andrew Westhoven
            Date: July 14, 2021




            38737169.1 07/14/2021
